Citation Nr: 0823104	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to payment of improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
November 1974.  He died in March 2004; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO denied entitlement to 
service connection for cause of the veteran's death.  There 
is also an appeal of a January 2005 decision that denied 
entitlement to accrued benefits and death pension payments.


REMAND

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j).  Death pension is a 
benefit payable by VA to a veteran's surviving spouse as the 
result of a veteran's nonservice-connected death.  
38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) 
(2007).  Basic entitlement to death pension exists if the 
veteran was a veteran of a period war who had qualifying 
wartime service or was a veteran of a period of war who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  Qualifying wartime service is that service 
specified in 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.3(a)(3) 
and means that the veteran served in the active military, 
naval or air service:  (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.

The Vietnam Era is included in the qualifying periods of war.  
38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 3.2(f) (2007).  
The veteran's service was during the Vietnam Era.  Therefore, 
the appellant is the surviving spouse of a veteran who had 
qualifying wartime service.

Payments of death pension benefits are based on the surviving 
spouse's income and that of any claimed dependents (in this 
case two dependents).  Payments of these pension benefits are 
made at a specified annual maximum rate, reduced on a dollar-
for-dollar basis by annualized countable income.  38 U.S.C.A. 
§§ 1503, 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 
3.24 (2007).  In determining annual income, all payments of 
any kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 
38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272 (2007).  Social 
Security Administration (SSA) benefits are not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  Certain medical expenses may 
be excluded from a surviving spouse's income to the extent 
they were paid.  See 38 C.F.R. § 3.272(g).

The maximum annual pension rate (MAPR), specified in 
38 C.F.R. § 3.23, is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  See 38 C.F.R. § 3.21 (2007).  
The MAPR is the amount of annual income that the surviving 
spouse must not exceed in order to receive death pension 
payments.  It is adjusted from year to year and, at the time 
of receipt of the appellant's application for benefits (April 
2004), the MAPR for a surviving spouse with two children was 
$10,374.  Effective from December 1, 2004, the MAPR was 
$10,655.  Effective from December 1, 2005, the MAPR was 
$11,093.  Effective from December 1, 2006, the MAPR was 
$11,460.  Effective from December 1, 2007, the MAPR is 
$11,724.

The Board finds that a remand is necessary in this case 
because it is unclear from the evidence of record how the RO 
determined that the appellant's annual income for pension 
eligibility exceeded the maximum limits set forth by the 
MAPR.  Specifically, the Board finds the RO did not provide a 
detailed accounting and explanation of its decision that the 
appellant's countable annual income exceeded the limits set 
by law.

Throughout the claims process, the appellant has provided 
varying amounts of income, to include wages and SSA benefits.  
Notably, the appellant provided updated income information by 
a June 2007 improved pension eligibility verification report.  
It appears to be less than the amounts reported in the 
original application.  That evidence was not considered by 
the RO in the statement of the case (SOC).  Additionally, the 
appellant has submitted numerous expenses, some of which are 
medical in nature that appear to have been omitted from the 
calculations.

Because a detailed accounting and explanation of the RO's 
decision to deny the appellant's claim is not included in the 
record, and because new evidence has been added to the 
record, the Board concludes that a remand is necessary for 
the RO to re-adjudicate the appellant's claim and provide a 
detailed accounting and explanation to support its decision 
that the appellant's countable income exceeded the annual 
income limitations for the purpose of entitlement to payment 
of death pension benefits.

With respect to service connection for the cause of the 
veteran's death and entitlement to accrued benefits, the 
claims were denied by a January 2005 rating decision and a 
subsequent decision later that month.  In a February 2005 
notice of disagreement, the appellant's representative stated 
that the appellant disagreed with the denials of those two 
issues in addition to the denial of the claim for a death 
pension.  A SOC is required when a claimant protests a 
determination.  38 C.F.R. § 19.26 (2007).  To date, no SOC 
has been furnished for the claim of service connection for 
the cause of the veteran's death or for entitlement to 
accrued benefits.  Therefore, the issuance of a SOC is 
required and the Board must remand the two issues for such an 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2007) 
regarding the claim of service connection 
for the cause of the veteran's death and 
entitlement to accrued benefits, unless 
the matters are resolved by granting the 
full benefits sought, or by the 
appellant's withdrawal of the notice of 
disagreement.  If, and only if, the 
appellant files a timely substantive 
appeal should these two issues be 
returned to the Board.

2.  Arrange for a person knowledgeable in 
computing medical expenses and annual 
income amounts as they pertain to VA 
death pension benefits to review the 
pertinent evidence of record and re-
adjudicate the appellant's claim for 
payment of VA death pension benefits for 
the period of eligibility (i.e., 
beginning in April 2004).  A detailed 
accounting and explanation must be 
provided for any decision made, including 
the sources and the amounts used to 
compute the appellant's outlays for 
medical expenses and annual income with 
an explanation as to why any particular 
amount is excluded therefrom.

3.  If the death pension benefit sought 
is not granted in full or to the 
appellant's satisfaction, furnish the 
appellant and her representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

